Citation Nr: 1642831	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  14-25 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease (CAD) status post myocardial infarction (MI) and coronary artery bypass graft (CABG).

3.  Entitlement to an initial compensable evaluation for residuals of malaria.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to September 1968, during which he served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for a nervous condition, but awarded service connection for the Veteran's CAD and residuals of malaria, assigning 10 percent and noncompensable evaluations for those disabilities, respectively, effective August 30, 2011 and August 30, 2012, respectively.  The Veteran timely appealed the above issues.

The Board additionally notes that the AOJ denied service connection for PTSD in a March 2014 rating decision.  In light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the psychiatric issue on appeal more broadly to encompass any potential psychiatric disorder.  

The Veteran testified at a Board hearing before the undersigned in December 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

During his hearing, the Veteran indicated that he was treated by private primary care physicians, Dr. T.W. and Dr. D., prior to being treated by VA.  The Board has reviewed the claims file and notes that no attempts to obtain those records have been made.  

Moreover, the Veteran submitted treatment records from the Salem VA Medical Center.  The copies submitted from that facility are poor; it does not appear that VA attempted to obtain copies of those documents which may be of a higher quality.  

Consequently, the claims must be remanded in order to obtain the noted outstanding private treatment records and any better copies of the Salem VA Medical Center records that may be available.  All VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Regarding the Veteran's psychiatric disorder, the Veteran underwent a VA examination in January 2014, at which time the examiner did not diagnose him with any psychiatric disorder.  It appears that prior to that examination, VA treatment records noted several instances of "insomnia"; most recently, in a December 2015 psychiatric note from the Salem VA Medical Center, it appears that the Veteran was diagnosed with an unspecified anxiety disorder, although later records demonstrate that a psychiatric diagnosis was "deferred."  

Consequently, it appears that the January 2014 examination is inadequate as it failed to assess whether the Veteran has a current psychiatric disorder-either insomnia or an anxiety disorder-which may be related to his military service.  A remand is therefore necessary in order to obtain another VA examination which adequately assesses what, if any, psychiatric disorder the Veteran has and whether such is related to military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Likewise, the Veteran's last VA examination of his CAD was in September 2015.  It does not appear that any left ventricular ejection fraction testing was obtained at that time.  Consequently, the Board is unable to fully assess the severity of the Veteran's CAD under the applicable rating criteria.  A remand is necessary in order to obtain another VA examination which adequately assesses the current severity of the Veteran's CAD.  See Barr, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Salem VA Medical Center and associate any non-duplicate documents with the claims file.

2.  Obtain any and all VA treatment records from the Beckley VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate any non-duplicate documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his residuals of malaria, CAD and psychiatric disorders, which is not already of record, to particularly include Drs. D. and T.W.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination to determine whether any current psychiatric disorder, to include PTSD and an anxiety disorder, is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include PTSD and/or an anxiety disorder.  If PTSD is diagnosed, identify the stressors upon which the diagnosis of PTSD is made.  The examiner should specifically address the noted anxiety diagnosis in December 2015 VA treatment records, as well as the previously noted insomnia.  The examiner must consider and explain whether any psychiatric diagnosis is appropriate under either the DSM-IV and/or the DSM-V.  

The examiner should opine whether the Veteran's psychiatric disorders, including an anxiety disorder, at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service.
The examiner should also discuss the Veteran's lay statements, including any statements reflecting continuity of symptomatology since onset or since discharge from service; and, any other pertinent evidence of record, including the previous VA examiners' findings and conclusions, as appropriate.  All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  Schedule the Veteran for a VA examination to determine the current severity of his CAD.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  The examiner should specifically address whether the Veteran has congestive heart failure, as well as any left ventricular dysfunction, including ejection fraction testing.  The examiner should also determine the Veteran's METs, as well as any other symptoms such as dyspnea, fatigue, angina, dizziness, and/or syncope which may be present.  The examiner should also determine whether there is any cardiac hypertrophy or dilation present.  Finally, the examiner should address whether the Veteran necessitates continuous medication for treatment of his heart condition.  The examiner should address the Veteran's lay statements regarding the frequency and severity of his symptoms, as well as all other pertinent evidence of record, as appropriate.  All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for a psychiatric disorder and increased evaluation claims for CAD and residuals of malaria.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

